          Case 2:15-cv-02245-ROS Document 266 Filed 04/12/19 Page 1 of 1




 1   Mark Brnovich
     Attorney General
 2
     Michael E. Gottfried
 3   State Bar No. 010623
     Assistant Attorney General
 4   2005 North Central Avenue
     Phoenix, Arizona 85004-1592
 5   Telephone: (602) 542-7693
     Fax: (602) 542-7670
 6   E-mail: michael.gottfried@azag.gov
 7   Attorneys for Defendants Ryan, Rittenhouse, Hood, Olson and Riggs
 8                         IN THE UNITED STATES DISTRICT COURT

 9                                FOR THE DISTRICT OF ARIZONA

10   Prison Legal News, a project of the           No. CV15-02245-PHX-ROS
     Human Rights Defense Center,
11                                                 MOTION FOR RECONSIDERATION
                     Plaintiff,
12   v.
13   Charles L. Ryan, et al.,
14                   Defendants.
15
             Defendants Ryan, Rittenhouse, Hood, Olson and Riggs, through undersigned
16
     counsel, pursuant to LRCiv 7.2(g) move to reconsider parts of the Court’s Order (doc. 260)
17
     granting summary judgment to Plaintiff and denying Defendants’ summary judgment
18
     motion.     The Court should reconsider its conclusions because, among other reasons,
19
     numerous courts have approved prison regulation of sexually-explicit material
20
     substantively similar to Arizona’s regulations.
21
22   I.        ADC’s publication regulations are facially constitutional.
23
             A. The Court misconstrued ADC’s publication regulations—they are
24              indistinguishable from those approved in Thornburgh v. Abbott.
25
             In Thornburgh v. Abbott, 490 U.S. 401, 409 (1989), the Supreme Court upheld a
26
     facial challenge to a prison regulation that barred all “sexually explicit material which by
